Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending.
	Claims 1-11 are currently under examination.


Information Disclosure Statements
	The Information Disclosure Statements submitted on 07/01/2019 has been received and considered.


Claim Interpretation
Claim 2 recites in part, “adapting the microcirculation to a desired circulatory profile”. However, neither the claim nor the specification defines the term “circulatory profile”. The claims do not further limit this term, and the specification only states that “the methods further comprise maturing or adapting the microcirculation to a desired circulatory profile by modulating perfusion of a perfusion fluid through the microcirculation (p23, middle of the single page paragraph). A review of the art does also does not provide clarity on what this phrase precisely means. As evidenced by Dictionary.com, the term “circulatory” can mean “relating to the circulatory system” while “profile” can mean, “a set of characteristics that identify a type . . . of . . . thing”. Therefore, giving the term its broadest reasonable interpretation in view of the specification and art, the term “circulatory profile” has been interpreted as referring to a set of characteristics that identify a circulatory system.

Claim 5 recites in part, “the ‘casting’ step . . . is carried out at ambient temperatures”. The term “ambient temperature” does not appear in the specification, and the claims, as amended, are not limited to a specific temperature or temperature range. The specification states that the channel network is printed at “room temperature”, but also does not specify a temperature or temperature range. As is understood in the art, ambient temperature and room temperature as synonymous. As evidenced by Dictionary.com, room temperature is considered to be between 20 and 25°C. Therefore, giving the term its broadest reasonable interpretation in view of the specification and art, “ambient temperature” has been interpreted as a temperature between 20 and 25°C.
Furthermore, in regards to the term “casting” as further limiting claim 1, claim 1 part a) recites the “casting of a network of channels on a polymerized matrix gel with a sacrificial material”, specifically. Since claim 1 part a) uses the term “on” preceding the polymerized matrix gel, it supposes that polymerized matrix gel as already been cast, and therefore, only limits the casting of the sacrificial material. Nowhere else in claim 1 is the term “casting” used, nor are steps for casting a polymerized matrix gel, into which a sacrificial material is cast, recited. It should be noted that claim 1 part b) describes an isolate of intact native microvessels into a polymerizable matrix, and claim 1 part c) describes distributing that polymerizable matrix over the network of channels. However, the polymerizable matrix in claim 1 parts b) and c) is a different polymerizable matrix than the one into which the sacrificial material is cast in claim 1 part a). Therefore, the “casting” in claims 1 part a) has been interpreted as only referring to the casting of the sacrificial material.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesky (Advanced Biomaterials, 2014, hereafter “Kolesky”) in view of Chang (Cell Transplantation, 2006, hereafter “Chang”).

In regards to claim 1, Kolesky teaches a method of manufacturing a stable and adaptable in vitro microcirculation system comprising, printing (casting) a vasculature (a network of channels) in an extracellular matrix gel (p3125, Scheme 1; p3125, column 1, second paragraph). 
	In regards to a sacrificial material, Kolesky teaches that to fabricate the engineered tissue construct Pluronic F127 ink was used to fully encapsulate the printed features, and that the Pluronic F127 ink was liquified and removed (and therefore, sacrificed) from the 3D construct (p3127, column 1, last paragraph).
	Kolesky also teaches a network comprising at least one perfusion inlet port and inlet channel, and at least one perfusion outlet port and outlet port, and one or more cross channels, each channel being in communication with both an inlet channel and an outlet channel (Figure 2d, e, and f; p3126, column 2, last paragraph). While Kolesky does not use the term “cross channel”, the specification of the instant application, describes cross channels as channels “being in communication with both an inlet channel and an outlet channel” (Specification, p23). This is the same as the channels linking inlet and outlet channels, as taught by Kolesky (Figure 2d, e, and f). 
Kolesky does not explicitly teach that isolates of intact native microvessels were incorporated into a polymerizable matrix, that the gel matrix was distributed over network of channels, in combination with the intact native microvessels specifically, or that the gel matrix was incubated under conditions suitable to promote spontaneous growth of a neovasculature from the microvessel isolate. 
However, Chang teaches that microvessel fragments derived from epididymal fat pads were suspended within collagen (a polymerizable matrix) and then microfluidically driven into fabricated networks (Abstract, p533). Additionally, Chang teaches that aligning microvessel fragments within a predetermined geometry accelerates vessel maturation once implanted (p539, column 1, last paragraph). Furthermore, Chang teaches that this method is an improvement over tissue engineering strategies and provides a more physiological method for studying lumen formation and vessel remodeling (p539, column 1, last paragraph, continuing to column 2). Chang also teaches that this promoted endothelial cell sprouting from parent microvessel fragments (Abstract, p533).
While Chang is silent on whether the microvessel fragments were “intact”, the specification states that “intact microvessel segments retain the native microvessel structure . . . to rapidly form mature, functional microcirculation in vivo“ (p4, second sentence). Chang specially teaches that these vessels maintain their vessel structure in vitro, and when injected into mice inosculate with the host circulatory system and developed into a perfused, mature, and stable vasculature (p534, column 1, first full paragraph). Therefore, since the reference microvessel fragments have these characteristics, and furthermore because they come from animal tissues, they are deemed to be “intact native microvessels”.
A person of ordinary skill in the art would be motivated to modify the method of Kolesky and incorporate intact native microvessels into the polymerizable matrix because it would promote vascularization in a faster and more orderly manner than other methods, and promote spontaneous growth of a neovasculature. Furthermore, because Chang demonstrates that intact native microvessels can be effectively incorporated into microfluidic networks it can be done with predictable results and a reasonable expectation of success.
	In regards to the step of flushing the sacrificial material from the cast network, as a above, Kolesky teaches that Pluronic F127 ink (described as “fugitive ink”) was liquified and removed from the 3D construct (p3127, column 1, last paragraph). More specifically, Kolesky teaches that to evacuate the fugitive ink empty syringe tips were placed into the inlet and outlet microchannels and then aspirated under vacuum (p3127, middle paragraph).
	Kolesky teaches that to promote endothelization, human umbilical vein endothelial cells (HUVECs) were injected into networks, and after rocking, cells became nearly confluent (p3126, column 1, first paragraph). Furthermore, Kolesky teaches that, after endothelization, the vasculature (endothelial-lined channels) was perfused with cell culture media, and that these cells were viable for at least two days after endothelization (p3127, column 2, middle paragraph), While Kolesky is silent on whether the perfusion fluid was sufficient to induce endothelial sprouting from one or more cross channels and inosculation between at least two sprout and the neovasculature thereby forming a stable adaptable microcirculation system, the claims, as amended, do not specify the conditions that would induce endothelial sprouting from one or more cross channels and inosculation between at least two sprout and the neovasculature thereby forming a stable adaptable microcirculation system. Furthermore, since Kolesky teaches that endothelial cells cultured in the media were able to survive, and does not teach the addition of reagent that would inhibit endothelial sprouting, baring evidence to the contrary, Kolesky is deemed to teach that the perfusion fluid was sufficient to induce endothelial sprouting from one or more cross channels and inosculation between at least two sprout and the neovasculature thereby forming a stable adaptable microcirculation system.
	However, even if Kolesky does not teach the perfusion fluid was sufficient to induce endothelial sprouting from one or more cross channels and inosculation between at least two sprout and the neovasculature thereby forming a stable adaptable microcirculation system, it would still be obvious to a person of ordinary skill in the arts because Chang teaches that encasing microvessel fragments in a polymerizable matrix causes endothelial cell sprouts (p534, column 1, first full paragraph).
	 	
	In regards to claim 2, as above, Kolesky teaches that, after endothelization, the endothelial-lined channels were perfused with cell culture media, and that these cells were viable for at least two days after endothelization (p3127, column 2, middle paragraph). While Kolesky is silent on whether the desired circulatory profile was obtained by modulating perfusion of a perfusion fluid through the microcirculation system specifically, the physical act of perfusing cells with media (a perfusion fluid) requires modulating that media. Furthermore, because, as above, “circulatory profile” has been interpreted as “a set of characteristics that identify the circulatory system”, since the perfusion media, as taught by Kolesky, has characteristics that allow cells in a circulatory system to survive, it has been adapted to a desired circulatory profile.

	In regards to claim 3, Kolesky teaches that the sacrificial material, Pluronic F127 ink, was thermally reversible (Figure 1a, p3125).

	In regards to claim 4, as above, Kolesky teaches that the endothelial-lined channels were perfused with cell culture media, and that these cells were viable for at least two days after endothelization (p3127, column 2, middle paragraph). While Kolesky is silent on whether this culturing media was “angiogenic”, Kolesky teaches that this method opens new avenues for studying angiogenesis (p3129, column 2, first full paragraph). 
In determining what constitutes “angiogenic culturing media”, claim 4 does not define this media. The specification of the instant application also does not specifically define “angiogenic culturing media”. In regards to what may be angiogenic, the specification states “angiogenic factor-enriched media is used to promote [the sprouting and growth of neovessels from isolated microvessels in minimal media]” (p34, last paragraph). However, claim 4 as amended is not limited to “angiogenic factor-enriched media”, but instead is broader, and only requires that the media could promote angiogenesis, regardless of whether it was enriched with angiogenic factors. Since claim 4 is broadly limited, and since Kolesky teaches that the media supported vascularized cells, that the method is suitable for studying angiogenesis, and does not teach that unsuitable for promoting angiogenesis, barring evidence to the contrary, the reference perfusion fluid is deemed to comprise an angiogenic culturing medium.
Additionally, even if Kolesky does not teach that the perfusion media was an angiogenic culturing medium, it would still be obvious to a person of ordinary skill in the arts to modify the method of Kolesky and use an angiogenic culturing medium because doing so would promote angiogenesis more efficiently than culture media that did not, which would save time and expenses. Furthermore, because Kolesky specifically teaches that the method can be used to study angiogenesis it could be done with predictable results and a reasonable expectation of success.

In regards to claim 5, Kolesky teaches that the “casting” step was effectuated by 3-D bioprinting a bio-ink (p3216, Figure 2, also column 1). In regards to the temperatures at which the casting occurred. Kolesky teaches that the polymerized matrix gel (GelMA, denatured collagen modified with photopolymerizable methacrylate) was initially deposited into a border region at 37°C and then cooled to induce rapid gelation (p3129, column 2, third paragraph). Kolesky teaches that afterwards the fugitive Pluronic F127 (the ink used as a sacrificial material and responsible for establishing the network of channels) was printed directly onto the polymerized matrix gel, but is silent on what temperature the ink was printed at (p3129, column 2, third paragraph). Afterwards, Kolesky teaches that the sacrificial material was encapsulated by a pure GelMA ink heated to 37°C. The fact that Kolesky gives specific temperatures for the printing of the polymerized matrix, but is silent on the temperatures of the casting of the sacrificial material suggests that the ink responsible for this structure was neither heated nor cooled during its casting. Therefore, since Kolesky does not tech that the ink used as a sacrificial material was heated or cooled during its casting, baring evidence to the contrary, it is deemed to be printed at ambient temperatures.

In regards to claim 6, Kolesky, teaches that the “distributing” step was effectuated by 3-D bioprinting a bio-ink (p3216, Figure 2, also column 1). As above, while Kolesky does not explicitly teach that the bio-ink comprised an isolate of intact native microvessels suspended in a gelable matrix, Chang teaches that microvessel fragments derived from epididymal fat pads were suspended within collagen (a polymerizable matrix) and then microfluidically driven into fabricated networks (Abstract, p533). Additionally, Chang teaches that aligning microvessel fragments within a predetermined geometry accelerates vessel maturation once implanted p539, column 1m last paragraph). Furthermore, Chang teaches that this method is an improvement over tissue engineering strategies and provides a more physiological method for studying lumen formation and vessel remodeling (p539, column 1, last paragraph, continuing to column 2). Chang also teaches that this promoted endothelial cell sprouting from parent microvessel fragments (Abstract, p533).
Therefore, a person of ordinary skill in the art would be motivated, before the effective filing date, to modify the method of Kolesky and incorporate intact native microvessels into the bio-ink because it would promote vascularization in a faster and more orderly manner than other methods, and promote spontaneous growth of a neovasculature. Furthermore, because Chang demonstrates that intact native microvessels can be effectively incorporated into microfluidic networks it can be done with predictable results and a reasonable expectation of success.

In regards to claim 7, Kolesky teaches that the largest channels of the microvasculature provide for an inlet and outlet for perfusion (p3126, column 2, last paragraph). Additionally, Kolesky teaches that the microvasculature can be perfused with at least cell culture media (p3127, column 2, middle paragraph). While Kolesky is silent on whether the subjecting step in claim 1 step (g) was effectuated by an external prefusion control, since perfusion of a fabricated microvasculature requires fluids to be introduced from outside of the microvasculature, since the introduction of those fluids requires tools to introduce and control them, and since Kolesky teaches that the microvasculature both did and had the capability of receiving external fluids, the method of Kolesky is deemed to inherently effectuate perfusion by an external perfusion control. 

In regards to claim 9, Kolesky teaches the shear moduli over a range of temperatures for the different inks used in the method. While Kolesky does not explicitly teach that perfusion dynamics were defined to provide a shear stress between at least one inlet channel and one or more cross channels sufficient to induce endothelial sprouting, perfusion hemodynamics and shear stress are physical properties inherent to vasculatures. Furthermore, as above, Chang teaches intact native microvessels, incorporated into polymerizable matrices, seeded into cast networks promote endothelial cell sprouting from parent microvessel fragments (Abstract, p533). Therefore, since the method of Kolesky, as suggested to Chang, is performed in a vasculature with perfusion dynamics that provide sheer stress, and since this method induces endothelial sprouting, the method of Kolesky, as suggested by Chang, inherently encompasses the defined perfusion dynamics needed to provide a shear stress between at least one inlet channel and one or more cross channels sufficient to induce endothelial sprouting.

In regards to claim 11, as above, Kolesky teaches that the method for making the microcirculation system comprised printing (casting) a vasculature (a network of channels) in an extracellular matrix gel comprised of collagen (p3125, Scheme 1; p3125, column 1, second paragraph). More specifically, Kolesky teaches that Pluronic F127 ink was used as the sacrificial material to establish the network channels, while GelMA ink (collagen) was used as a gel matrix (p3127, column 1, last paragraph). In regards to the phrase “effectuated in a single work-through”, claim 11 does not delineate what constitutes a “single work-through” and it is not specifically defined in the specification. However, in providing context to what the phrase means, the specification states, “Pluronic . . . combined with using fibrin or collagen gels, enables printing sacrificial channels directly into a volume of unpolymerized matrix (which may also contain cells, etc) substantially reducing the complexity of the work flow and enabling a single flow from beginning to end of fabrication:” (p27, last two sentences). 
While Kolesky does not specifically teach that all the steps were effectuated in a single work-flow, since Applicant’s disclosure (specification, claim 11) indicates that bioprinting with Pluronic combined with collagen to make microsystems, is sufficient to effectuate a single work-flow, and since Kolesky carries out these steps, the reference bioprinting method is deemed to inherently be effectuated in a single work-flow as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Kolesky and Chang renders the invention unpatentable as claimed.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesky in view of Chang as applied to claim 1-7, 9 and 11 above, and further in view of Bernhard (Biomedical Microdevices, 2001, hereafter “Bernhard”).

In regard to claim 8, Kolesky does not explicitly teach that the polymerized matrix gel of claim 1 step (a) was contained within the chamber, and subsequent to step (g) a lid is placed over the chamber to form a housing, said housing being configured to permit connection of the inlet and outlet ports to the external perfusion control. However, Bernhard teaches that microfluidic devices can fully be placed within cartridges, comprising a bottom and a top (and therefore a chamber and lid) (Figure 3, p269) that permits connection of inlet and outlet ports to an external perfusion control (Figure 4, p269). 
A person of ordinary skill in the arts would be motivated to modify the method of Kolesky, as suggested by Chang, and place the polymerized matrix gel in a chamber, and place a lid over the housing, said housing being configured to permit connection of the inlet and outlet ports to the external perfusion control, because doing so would provide a stable environment, and protect the fragile gels matrices from damage, which would save time and expenses. Furthermore, because Bernhard teaches that microfluidic devices can effectively be contained within housing and connected to external perfusion devices, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Kolesky, Chang, and Bernhard renders the invention unpatentable as claimed.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesky in view of Chang as applied to claim 1-7, 9 and 11 above, and further in view of Liu (Lab Chip, 2013, hereafter “Liu”).
In regards to claim 10, neither Kolesky nor Chang explicitly teach that the shear stress is greater than or equal to 10 dynes/cm2. However, Liu teaches that in microfluidic systems, endothelial cells cultured under sheer stresses greater than 10 dynes/cm2 downregulate adherens junction protein expression, and that this is important for cellular reorganization and expedites cellular alignment in the direction of flow to accommodate resulting mechanical stimulations (p1750, column 2, top paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Kolesky, as suggested by Chang, and provide a shear stress greater than 10 dynes/cm2 because it would expedite cellular alignment within the network of channels, establishing neovasculatures more quickly and efficiently. Furthermore, because Liu teaches that shear stresses greater than 10 dynes/cm2 readily expedite the alignment of endothelial cells, and since Kolesky, Chang, and Liu are in the same technical field of seeding endothelial cells in microfluidic networks, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Kolesky, Chang, and Liu renders the invention unpatentable as claimed.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesky in view of Chang as applied to claim 1-7, 9 and 11 above, and further in view of Guerreiro (Cell Transplantation, 2014, hereafter “Guerreiro”).
In regards to claim 4, in the event that Kolesky, as suggested by Chang, does not teach that the perfusion media was an angiogenic culturing medium, it would still be obvious to a person of ordinary skill in the arts to modify the method of Kolesky and use an angiogenic culturing medium because Guerreiro teaches endothelial cells and fibroblasts were cultured with M199 medium, and that this is known to induce endothelial cells to form capillary-like structures (p948, Assessment of capillary-like structure formation and stability).
Therefore, as above, a person of ordinary skill in the arts would be motivated to modify the method of Kolesky, as suggested by Chang, and use an angiogenic culturing medium because doing so would promote angiogenesis more efficiently that culture media that did not, which would save time and expenses. Furthermore, they would be motivated to modify the method of Kolesky and use M199 specifically because it is known in the art to promote angiogenesis, and they would save time and expenses using known reagents. Furthermore, because the use of M199 to promote angiogenesis is known in the art, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Kolesky, Chang, and Guerreiro renders the invention unpatentable as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-11 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,392,595 B2 in view of Kolesky. 

Although the conflicting claims of patent US 10,392,595 B2 are not identical to the currently prosecuted claims 1-11, they are not patently distinct because said claims of both inventions are drawn to fabricated microcirculation systems comprising a network of channels comprising an inlet port, inlet channel, outlet port, outlet channel, and at least one cross channel. Additionally, both US 10,392,595 B2 and the claims of the instant application as amended require intact native microvessels into a polymerizable matrix, endothelial lined channels, and that the endothelial cells exhibit perfusion driven sprouting and then inosculation between at least two sprouts. 
In regard to claims 1-14, while US 10,392,595 B2 does not specifically teach that the network of channels was made with a sacrificial material. Kolesky is relied upon as above, but in short, Kolesky teaches a method of manufacturing a stable and adaptable microcirculation system (p3125, Scheme 1; p3125, column 1, second paragraph) whereby the channels of the microcirculation system are made with a sacrificial material (p3127, column 1, last paragraph). Kolesky also teaches that the ability to create 3D vascularized tissues on demand would enable scientific and technological advances inn tissue engineering, drug screening, and organ repair (p3124, column 1, first sentence). Additionally, Kolesky teaches multiple examples of the use of sacrificial materials to create networks in the art (p3124, column 1, second paragraph; p3124, column 2, second paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to use a sacrificial material to make a network of channels because Kolesky teaches that they are effective for creating networks of channels, and because it is known in the art that they can be used for this purpose. Furthermore, because Kolesky establishes that sacrificial materials are effective for creating networks of channels, it could be done with predictable results and a reasonable expectation of success. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632